Citation Nr: 0904635	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for joint pain, 
including as an undiagnosed illness due to the Gulf War.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a sleep disorder, including as an undiagnosed 
illness due to the Gulf War.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for fatigue, including as an undiagnosed illness 
due to the Gulf War.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory disorder, including as an 
undiagnosed illness due to the Gulf War.

5. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, including as an undiagnosed 
illness due to the Gulf War.
6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for muscle pain, including as an undiagnosed 
illness due to the Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, including service in the Southwest Asia 
theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

This appeal was previously before the Board in February 2008, 
when it was remanded for further evidentiary and procedural 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.

Although the RO has reopened the previously denied claims of 
service connection for a sleep disorder, fatigue, a 
respiratory disorder, a skin disorder, and muscle pain, the 
Board is required to address these particular issues (e.g., 
the new and material claims) in the first instance.  The 
Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the 
Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with regard to a new and 
material claim is irrelevant.  Barnett v. Brown, 
83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 
1366, 1369 (2001) (which holds that the statutes make clear 
that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claims of service connection for a sleep 
disorder, fatigue, a respiratory disorder, a skin disorder, 
and muscle pain has been received, the Board will proceed, in 
the following decision, to adjudicate these new and material 
issues in the first instance.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  No nexus between the veteran's active duty and his joint 
pain, diagnosed as degenerative disc disease of the lumbar 
spine, has been demonstrated.

3.  In August 2000, the Board denied service connection for a 
sleep disorder, fatigue, a respiratory disorder, and a skin 
disorder (characterized as a "sleep/breathing disorder" and 
"lesions on the arms back and buttocks"). 

4.  Evidence received since the Board's August 2000 decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the claims.

5.  In November 1997, the RO denied service connection for 
muscle jumping (now claimed as muscle pain). 

6.  Evidence received since the RO's November 1997 decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for joint pain, including as an 
undiagnosed illness due to the Gulf War is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.17 (2008).

2.  The Board's August 2000 decision that denied service 
connection for a sleep disorder, fatigue, a respiratory 
disorder, and a skin disorder (characterized as a 
"sleep/breathing disorder" and "lesions on the arms, back, 
and buttocks") is final. 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §  20.1100 (2008).

3.  The evidence received since the Board's August 2000 
denial of service connection for a sleep disorder 
(characterized as a sleep/breathing disorder) is not new and 
material, and the claim of service connection for a sleep 
disorder, including as an undiagnosed illness due to the Gulf 
War is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  The evidence received since the Board's August 2000 
denial of service connection for fatigue (characterized as a 
sleep/breathing disorder) is not new and material, and the 
claim of service connection for fatigue, including as an 
undiagnosed illness due to the Gulf War is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The evidence received since the Board's August 2000 
denial of service connection for a respiratory disorder 
(characterized as a sleep/breathing disorder) is not new and 
material, and the claim of service connection for a 
respiratory disorder, including as an undiagnosed illness due 
to the Gulf War is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

6.  The evidence received since the Board's August 2000 
denial of service connection for a skin disorder 
(characterized as lesions on the arms, back, and buttocks) is 
not new and material, and the claim of service connection for 
a skin disorder, including as an undiagnosed illness due to 
the Gulf War is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

7.  The RO's August 1997 decision that denied service 
connection for muscle jumping (now claimed as muscle pain) is 
final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).

8.  The evidence received since the RO's August 1997 
determination is not new and material, and the claim of 
service connection for muscle pain is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the instant case, the foregoing notice requirements were 
satisfied by a February 2003 letter, informing the veteran of 
what evidence was required to substantiate his claim of 
service connection for joint pain, and of his and VA's 
respective duties for obtaining such evidence.  (The veteran 
was informed of the specific criteria necessary to establish 
service connection based on an undiagnosed illness in a 
September 2002 letter).  Following the letters, the February 
2005 SOC was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  The Board notes 
that the February 2003 letter did not inform the veteran of 
the law and regulations governing the assignment of 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  As will be discussed in the following 
decision, the Board is denying the veteran's claims.  As 
such, no ratings or effective dates will be assigned.

Additionally, in accordance with the February 2008 Board 
Remand, a March 2008  letter was sent to the veteran, which 
acknowledged the prior denial of service connection for a 
sleep disorder, fatigue, a respiratory disorder, a skin 
disorder, and muscle pain, and notified him that "new and 
material" evidence was necessary to reopen those issues.  In 
this regard, the Board notes that the letter does not provide 
the correct dates of the prior denials of the service 
connection claims, and, therefore, does not fully meet the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Nonetheless, the Board finds that no prejudice has resulted 
from this error for the following reasons.  

In this case, the Board's February 2008 Remand specifically 
references the prior November 1997 rating decision, which 
denied the veteran's service connection claim regarding his 
muscles, and August 2000 Board decision, which denied his 
service connection claims regarding sleep/fatigue, 
respiratory, and skin conditions.  In addition, the veteran 
has demonstrated his actual knowledge of what is necessary to 
reopen his claims of service connection for these conditions.  
Specifically, in a November 2008 statement, he asserted that 
"[w]hen I left the service, I did not receive a physical, so 
I don't have anything in my records to verify that it 
occurred during my active service, but I did not have all 
these problems when I enlisted."  The Board finds that this 
statement shows that the veteran is aware that in order to 
reopen his service connection claims, he must present 
evidence that his conditions were incurred in or caused by 
service.  Further, the Board notes that the veteran is 
represented by an organization that is intimately familiar 
with the veteran's case and what is necessary to substantiate 
his claims on appeal.

Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
For this reason, no further action is required regarding the 
duty to notify.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file.  In this 
regard, the Board notes that in his November 2008 statement, 
the veteran noted current treatment for sleep apnea at the 
Jackson VA Medical Center, the records of which are not 
contained in the claims file.  However, the record already 
reflects a diagnosis of sleep apnea, and the veteran does not 
assert that current VA treatment records provide a link 
between this condition and his military service.  As such, 
the Board finds no prejudice in proceeding with a decision in 
the absence of records of current VA treatment for sleep 
apnea.  

The veteran has also been accorded multiple VA examinations 
pertinent to his claims on appeal.  The Board does observe 
the representative's contention that an October 2008 VA back 
examination was inadequate because it was performed by a 
physician's assistant rather than a medical doctor.  (See the 
January 2009 Post-Remand Brief).  However, the Board notes 
that in Cox v. Nicholson, No. 03-1671 (U.S. Vet. App. Jan. 
19, 2007), the Court held that it has never required that 
medical examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirements of section 3.159(a)(1) as a 
person competent to provide diagnoses, statements, or 
opinions.  Similarly, in this case, the October 2008 VA 
examiner was a physician's assistant, and thus, completed 
medical education and training and meets the requirements of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.

The Board also acknowledges the veteran's contention that the 
October 2008 VA examination was inadequate because it 
concerned only his back rather than all of his joints.  
However, the report of that examination reflects that the 
examiner interviewed the veteran regarding his pertinent 
medical history, and the veteran reported no joint pain other 
than in his back.  Further, the clinical examination included 
not only the back, but the skin, musculoskeletal system, 
thoracolumbar region, and neurological system.  The October 
2008 VA examiner reviewed the veteran's claims folder, 
interviewed the veteran, conducted a thorough examination, 
and provided an opinion backed by an appropriate rationale.  
As such, the Board finds that this examination is sufficient 
upon which to base a decision regarding service connection 
for joint pain. 

Lastly, the veteran, through his representative, has asserted 
that previous VA examinations, conducted in 2003, were 
inadequate because there are no indications the examiners 
reviewed the claims file.  (See February 2007 Appellant's 
Brief) However, the Board notes that those examinations were 
in connection with the veteran's fatigue, muscle pain, and 
skin disorder, which are all new and material issues on 
appeal.  The Court has held that unless a previously and 
finally denied claim is reopened, the adequacy of a medical 
examination is moot.  See Woehlaert v. Nicholson, 21 Vet. 
App. 546, 463-64 (2007).  Additionally, to the extent the 
2003 VA examinations provide evidence pertinent to the claim 
of service connection for joint pain, the Board notes that 
the veteran's description of the nature and history of his 
joint pain at those examinations is consistent with the 
medical evidence of record.  Thus, any absence of the claims 
file did not prevent an informed assessment of the veteran's 
joint pain.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection For Joint Pain

The veteran contends that his joint pain is the result of 
military service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Persian Gulf War Veteran's Benefits Act authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
qualifying chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a specified presumption 
period following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The definition of 
"qualifying chronic disability" (for service connection) 
includes not only a disability resulting from an undiagnosed 
illness, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service treatment records reflect complaints of low back 
pain after lifting wall lockers in August 1988.  The veteran 
again sought treatment for low back pain in October 1988, 
after injuring himself while wrestling.  These records show 
no further complaints or treatment of a low back problem 
during active military duty.

A February 1999 VA treatment report reflects complaints of 
left shoulder stiffness since 1998 and a diagnosis of 
possible chronic shoulder joint subluxation.  A report of VA 
occupational therapy that same month shows the veteran 
reported intolerable pain, and that he was unable to lift his 
arm overhead, or move it in circles.  The report indicates 
that his "descriptions of pain are not consistent with 
presentation in the clinic." 

In September 2003, the veteran underwent a VA examination in 
connection with his claim of service connection for muscle 
pain.  At that time, the veteran reported joint pain in his 
shoulders and back.  Clinical evaluation of the shoulders 
revealed normal range of motion, and no swelling, warmth or 
abnormality.  X-rays were within normal limits.  Concerning 
the back, there was straightening of lordotic curve with 
tightness and tenderness to the paralumbar.  The diagnosis 
was "normal shoulder exam" and "chronic lumbar sacral 
strain."  

In October 2008, in accordance with the February 2008 Board 
Remand, the veteran underwent a VA examination of his low 
back.  The examiner noted the two episodes of acute back pain 
in service.  The veteran, however, denied any back injury 
while on active duty.  He reported mild back stiffness and 
very mild back pain when lifting or bending.  He stated that 
the pain was in his lower back and there was no radiation of 
the pain.  He reported no other joint pain.  On clinical 
examination, he walked with a normal gait.  Strength testing 
was 4/5 for the right upper extremity, 5/5 for the left upper 
extremity, and 5/5 for both lower extremities.  Straight leg 
raise was negative for radicular pain.  X-ray examination of 
the lumbar spine revealed minimal joint space narrowing of 
L5-S1.  The diagnosis was mild degenerative disc disease of 
the lumbar spine.  

With respect to whether the veteran's back condition is 
related to service, the examiner stated that "after 
reviewing the claims file and examining the patient, there is 
no evidence that his current back problems are caused by or a 
result of military service.  There is a lack of chronicity 
and continuity of care regarding [his] back condition.  Only 
treated twice for acute back problems while on active duty. 
Medical records do not support a chronic or ongoing back 
problem."  

The medical evidence of record establishes a currently-
diagnosed back disorder.  The question is whether this 
disability is related to service in any way. 

The service treatment records reflect acute back pain in 
1988, with no residual problems noted.  There is also no 
evidence whatsoever reflecting back arthritis within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  The 
earliest competent medical evidence reflecting a back 
condition is in 2003, approximately twelve years after 
discharge from active duty.  This lengthy period without 
post-service treatment or evidence of a back condition weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the October 2008 VA examiner 
specifically opined that, given the foregoing medical 
history, the veteran's currently-shown degenerative disc 
disease of the lumbar spine was not etiologically related to 
his military service.  

With respect to the veteran's contention that he has pain in 
all of his joints, not just his back, and that this pain is 
caused by an undiagnosed illness related to his service in 
the Persian Gulf, the Board finds that the medical evidence 
of record does not support this conclusion.  The medical 
evidence reflects complaints of back and shoulder pain only.  
As discussed above, the veteran's back pain has been 
medically attributed to his degenerative disc disease of the 
lumbar spine, and any link between this condition and 
military service has been specifically rejected.  

Further, while a 1999 VA treatment report attributes his 
complaints of left shoulder pain to possible chronic shoulder 
joint subluxation, there is no indication whatsoever that 
such joint pain was the result of an undiagnosed illness 
etiologically related to his Gulf War service.  In any event, 
subsequent medical records reflect normal clinical and X-ray 
examination of the shoulders. 

In short, the only joint disability reflected in the medical 
evidence is degenerative disc disease of the lumbar spine, 
which has been specifically determined to be unrelated to 
military service.  

The preponderance of the evidence is against the veteran's 
claim of service connection for joint pain.  No connection 
between his active duty and his currently-shown degenerative 
disc disease of the lumbar spine has been shown and none of 
the available legal presumptions are applicable to the facts 
of this case.  The appeal must therefore be denied.

IV.  New And Material Evidence

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

A.  Sleep Disorder

Evidence of record at the time of the August 2000 Board 
decision included a finding of a sleep disorder diagnosed as 
"severe obstructive sleep apnea."  There was no evidence 
associating this condition with the veteran's active military 
service.  Consequently, the Board denied service connection 
for a "sleep/breathing" disorder.  The veteran did not 
appeal this decision to the Court.  Thus, the Board's 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In a statement which was received by the RO in October 2002, 
the veteran again raised the issue of service connection for 
a sleep disorder (claimed as sleep disturbances).  

At the time of the August 2000 Board decision, there was no 
evidence linking the veteran's diagnosed sleep apnea to his 
active military service.  Additional evidence received since 
that earlier decision reflects continued treatment for sleep 
apnea but does not indicate an association between the 
veteran's current disability and his active military duty.  

Because the evidence received after the Board's August 2000 
decision does not provide a link between the veteran's 
currently-shown sleep apnea and his active service, such 
evidence does not raise a reasonable probability of 
substantiating the claim of service connection for this 
disorder.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim of service connection for a sleep disorder.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

B.  Fatigue

Evidence of record at the time of the August 2000 Board 
decision showed that the veteran's complaints of excess 
sleepiness were attributable to his diagnosed sleep apnea.  
There was no evidence associating his sleep apnea with his 
active military service.  Consequently, the Board denied 
service connection for a "sleep/breathing" disorder.  The 
veteran did not appeal this decision to the Court.  Thus, the 
Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

In a statement which was received by the RO in October 2002, 
the veteran again raised the issue of service connection for 
"fatigue."  

At the time of the August 2000 Board decision, the medical 
evidence showed that the veteran's fatigue was caused by his 
diagnosed sleep apnea, and there was no evidence linking his 
sleep apnea to his active military service.  Additional 
evidence received since that earlier decision continues to 
reflect the same, indicating a specific diagnosis of 
"fatigue due to sleep apnea," and does not suggest an 
association between the veteran's current disability and his 
active military duty.  

Because the evidence received after the Board's August 2000 
decision does not provide a link between the veteran's 
currently-shown fatigue and his active service, such evidence 
does not raise a reasonable probability of substantiating the 
claim of service connection for this disorder.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim of service 
connection for fatigue.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

C.  Respiratory Disorder

Evidence of record at the time of the August 2000 Board 
decision included a finding of a breathing disorder diagnosed 
as "severe obstructive sleep apnea."  There was no evidence 
associating this condition with his active military service.  
Consequently, the Board denied service connection for a 
"sleep/breathing" disorder.  The veteran did not appeal 
this decision to the Court.  Thus, the Board's decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In a statement which was received by the RO in October 2002, 
the veteran again raised the issue of service connection for 
a respiratory disorder (claimed as respiratory symptoms).  

At the time of the August 2000 Board decision, the medical 
evidence showed that the veteran's breathing problems were 
caused by his diagnosed sleep apnea, and there was no 
evidence linking his sleep apnea to his active military 
service.  Additional evidence received since that earlier 
decision reflects continued treatment for sleep apnea but 
does not indicate an association between the veteran's 
current disability and his active military duty.  

Because the evidence received after the Board's August 2000 
decision does not provide a link between the veteran's 
currently-shown respiratory disorder and his active service, 
such evidence does not raise a reasonable probability of 
substantiating the claim of service connection for this 
disorder.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim of service connection for a respiratory 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).


D.  Skin Disorder

Evidence of record at the time of the August 2000 Board 
decision included complaints of lesions on the arms, back, 
buttocks, and scalp (variously diagnosed as histiocytomas, 
atopic dermatitis, neurofibromas).  There was no evidence 
associating this condition with the veteran's active military 
service.  Consequently, the Board denied service connection 
for "lesions on the arms, back, and buttocks."  The veteran 
did not appeal this decision to the Court.  Thus, the Board's 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In a statement which was received by the RO in October 2002, 
the veteran again raised the issue of service connection for 
a skin disorder.

At the time of the August 2000 Board decision, there was no 
evidence linking the veteran's diagnosed skin disorder to his 
active military service.  Additional evidence received since 
that earlier decision reflects continued complaints and 
treatment for skin lesions (diagnosed as boil on the right 
buttocks, localized cellulitis of the buttock, and 
seborrheicdermatitis of the scalp) but does not indicate an 
association between the veteran's current skin disorder and 
his active military duty.  

Because the evidence received after the Board's August 2000 
decision does not provide a link between the veteran's 
currently-shown skin disorder and his active service, such 
evidence does not raise a reasonable probability of 
substantiating the claim of service connection for this 
disorder.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim of service connection for a skin disorder.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

E.  Muscle Pain

Evidence of record at the time of the November 1997 RO 
decision included no medical evidence of a chronic muscle 
disorder related to service or to an undiagnosed illness.  
Accordingly, the RO denied service connection for "muscle 
jumping." The veteran did not appeal this decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement which was received by the RO in October 2002, 
the veteran again raised the issue of service connection for 
muscle pain.  

At the time of the November 1997 RO decision, there was no 
evidence of a chronic muscle disorder related to service or 
to an undiagnosed illness.  Additional evidence received 
since that earlier decision reflects complaints of muscle 
pain but does not indicate a chronic muscle disorder caused 
by or related to military service or an undiagnosed illness.  

Because the evidence received after the RO's November 1997 
decision does not indicate a chronic muscle disorder caused 
by or related to military service or an undiagnosed illness, 
such evidence does not raise a reasonable probability of 
substantiating the claim of service connection.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim of service 
connection for muscle pain.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2008).

ORDER

Service connection for joint pain is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a sleep disorder has 
not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for fatigue has not been 
received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a respiratory disorder 
has not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a skin disorder has 
not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for muscle pain has not 
been received, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


